 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7
                                               AT SEATTLE
 8
     MICHAEL MOI, individually,
 9                                                               NO. 17-CV-00853-RSL
                                         Plaintiff,
10                       v.                                      PLAINTIFF MOI’S RESPONSE TO
                                                                 DEFENDANTS’ MOTION FOR
11                                                               SUMMARY JUDGMENT
     CHIHULY STUDIO, INC., a Washington
12   corporation, et al,
                                                                 NOTED: MARCH 1, 2019
13                                       Defendant.
14

15

16
                                             I.       INTRODUCTION
17

18
                Plaintiff Michael Moi submits this memorandum in opposition to the Chihuly

19   defendants’ motion for summary judgment. The evidence of record proves that in many

20   instances Michael Moi was the co-author of many of the paintings at issue. 1 Mr. Chihuly did
21
     not even create many of the paintings himself. 2 Under oath, Piper O’Neill confirmed this fact:
22

23

24

25

26   1
         Docket 104: Second Declaration of Moi, Paragraphs 2-6
     2
         Id.


                                                                      CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 1 of 24                            2301 North 30th Street
                                                                                  Tacoma, WA 98403
                                                                         (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2
                                                                                                      3
 3

 4              Dale Chihuly did not actually sign many of the works — his assistant Billy O’Neill
 5
     signed for him. 4 Mr. O’Neill’s wife, Piper O’Neill, witnessed Mr. Moi painting the art work at
 6
     issue — sometimes alongside her husband, Mr. O’Neill. 5 Mr. Moi did learn some techniques
 7
     from Mr. Chihuly. 6 However, for each work, Mr. Moi testifies that he utilized his own
 8
     judgment and art skills to create the works. 7 Ms. O’Neill recalls Mr. Moi training her to use
 9

10   the blowtorch involved in making the Burn Series. 8 In that regard, Ms. O’Neill testified as

11   follows:

12

13

14

15

16

17

18

19

20

21

22

23
     3
         Deposition of Piper O’Neill, Page 78 (Second Declaration of Beauregard)
24   4
         Docket 104: Second Declaration of Moi, Paragraph 3
     5
25       Deposition of Piper O’Neill, Page 10, Lines 7-10 (Exhibit 1 to First Declaration of Beauregard)
     6
         Docket 104: Second Declaration of Moi, Paragraph 5
26   7
         Id.
     8
         Id, Page 84, Line 4


                                                                              CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 2 of 24                                      2301 North 30th Street
                                                                                            Tacoma, WA 98403
                                                                                   (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2

 3

 4

 5
                                                                                                 9
 6

 7   Mr. Moi also conceptualized and created the Pumpkin Series:

 8

 9

10

11

12

13
                                                                                                           10
14

15              According to expert testimony, Mr. Moi’s contributions are readily considered those of

16   an actual “author” within the art world. 11 Mr. Moi participated in the creation of the paintings
17   in reliance upon Mr. Chihuly’s repeated expression that they were acting as partners. 12 Prior
18
     to filling this lawsuit, Mr. Moi learned from a mutual associate with Dale Chihuly, Victor
19
     Humeniuk, that the other assistants had been compensated millions of dollars for their
20
     participation — but only under threat of legal action. 13 Mr. Humeniuk’s representations caused
21

22
     Mr. Moi alarm that his ownership interest was in jeopardy. 14 In reaction, Mr. Moi retained

23
     9
         Deposition of Piper O’Neill, Page 79 Lines 8-20
24   10
          Docket 104: Second Declaration of Moi, Paragraph 4
     11
25        Docket No. 96, Exhibit 7 (Expert Report of Thompson)
     12
          Docket 104: Second Declaration of Moi, Paragraphs 6-8
26   13
          Id.
     14
          Id.


                                                                   CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 3 of 24                          2301 North 30th Street
                                                                                Tacoma, WA 98403
                                                                       (253) 593-5100 Phone - (253) 593-0380 Fax
 1   Anne Bremner, and sent an opening demand of $21-million for fair compensation. 15 In

 2   response, the Chihuly defendants publicly trashed, defamed, and repudiated Mr. Moi’s claims
 3
     of ownership. 16
 4
                These legal proceedings followed. Discovery has revealed that the Chihuly defendants
 5
     have disseminated the works at issue to art dealers with representations that Dale Chihuly is the
 6
     purported sole creator. 17 At the same time, CEO Leslie Chihuly testified that use of assistants
 7

 8   is widely understood. 18 Mr. Moi inventoried each piece of art to which he created and/or

 9   contributed. 19 Based upon the evidence of record, the Chihuly defendants’ motion for summary

10   judgment should be denied.
11
                                                II.     BACKGROUND
12
                On June 2, 2017, Michael Moi filed this lawsuit against the Chihuly defendants. 20
13
     Specifically, Mr. Moi alleged ownership of assorted paintings and imagery that were created at
14
     the Chihuly studios. 21 The related painting sessions occurred over a period from 1999-2014.22
15

16   Mr. Moi’s creation of the paintings and imagery at issue renders the art “joint works” under the

17   law. 17 U.S.C. 101 “(A ‘joint work’ is prepared by two or more authors with the intention that
18   their contributions be merged into any inseparable or interdependent part of a unitary whole”).
19
     By law, Mr. Moi has an actionable ownership interest in the artwork that he created. 17 U.S.C
20

21
     15
       An art expert inventoried and valued Mr. Moi’s work at $6,864,000-$9,609,000 – less than 4% of the total
22   portfolio.
     16
          Docket 104: Second Declaration of Moi, Paragraph 9
23   17
          Docket No. 96, Exhibit 7 (Expert Report of Thompson); see also Declaration of Doyle LaCount
     18
24        Deposition of Leslie Chihuly, Page 19-20 (Docket 95, Exhibit 3)
     19
       Docket 104: Second Declaration of Moi; see also Deposition of Moi, Pages 198-204 & Exhibit 2 to Declaration
25   of Moi (Second Declaration of Beauregard)
     20
          Docket No. 1: Complaint for Damages
26   21
          Id.
     22
          Id.


                                                                            CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 4 of 24                                   2301 North 30th Street
                                                                                         Tacoma, WA 98403
                                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
 1   106A (Right of Certain authors to attribution and integrity), 504 (Remedies for infringement:

 2   Damages and profits). On this primary factual and legal basis, Mr. Moi pursues damages
 3
     against Chihuly Studio. 23
 4
                Dale Chihuly admittedly utilized a number of other assistants in producing the art work
 5
     at issue: Mike Robinson, Damien Villarreal, Billy O’Neill, and Piper O’Neill. 24 The other
 6
     assistants are believed to have been paid millions in compensation for their work. 25 When
 7

 8   deposed on January 15, 2019, Ms. O’Neill offered first hand testimony that Mr. Moi

 9   participated in creating their art work at issue. 26 Ms. O’Neil also testified that Mr. Moi actually

10   provided training on how to create certain portions of the art: “He taught me how to use a
11
     blowtorch.” 27 Ms. O’Neill also testified that she often solely created artwork, which was signed
12
     by Dale Chihuly, and then marketed as authentic. 28 When deposed on January 22, 2019, Dale
13
     Chihuly admitted to the key facts described such as the use of assistants and also marketing
14
     artwork as authentic “Chihuly” which he did not actually create, but only signed:
15

16              Q. Okay. But, by comparison, does anyone ever — someone else paint a
                painting, bring it to you, and your only contribution is signing it?
17
                A. Yes. 29
18

19

20

21

22

23   23
          Id.
     24
          Deposition of Dale Chihuly, Page 5, Lines 14-15 (Docket 95, Exhibit 2)
24   25
          Docket 104: Second Declaration of Moi
     26
25        Deposition of Piper O’Neill, Page 6-10 (Docket 95, Exhibit 1)
     27
          Id, Page 84, Line 4
26   28
          Id, Page 78, Lines 3-7
     29
          Deposition of Dale Chihuly, Page 7, Lines 24-25 to Page 8 Lines 1-2 (Docket 95, Exhibit 2)


                                                                             CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 5 of 24                                      2301 North 30th Street
                                                                                            Tacoma, WA 98403
                                                                                   (253) 593-5100 Phone - (253) 593-0380 Fax
 1   Ms. O’Neill understood that she was to keep her role a secret. 30 Mr. Chihuly would not

 2   necessarily know who created which paintings, because he was not even always present when
 3
     it was created. 31
 4
                Ms. O’Neill testified that Mr. Chihuly indicated, early on, that she would be
 5
     compensated for her contributions. 32 Mr. Moi received similar indications of compensation
 6
     from Dale Chihuly. 33 When it became clear that Mr. Chihuly was not going to follow through
 7

 8   with compensation, Ms. O’Neill, and her husband, Billy O’Neill, threatened to sue, as did

 9   Damien Villarreal. 34 The Chihuly defendants ultimately compensated Ms. O’Neill, and they

10   compensated the other assistants too. 35 After Mr. Moi learned that Piper and Billy O’Neill were
11
     compensated, on or about February 16, 2017, Mr. Moi also filed a demand. 36 The only
12
     distinction as between Mr. Moi and the other assistants’ claims is that he doubled as a
13
     “handyman” — in addition to participating in the painting sessions. 37
14
                Immediately after this lawsuit was filed, the Chihuly defendants publicly trashed and
15

16   defamed Mr. Moi issuing widely parroted press releases indicating that Mr. Moi completely

17   fabricated that claims: “Mr. Moi never worked with Dale as a painting assistant, and he did
18   not participate in the creation of Dale’s art. Mr. Moi’s claims are not only baseless, they
19
     are a complete fabrication,” Chihuly Inc. said in a news release. 38 The Chihuly defendants
20

21
     30
          Deposition of Piper O’Neil, Page 81, Lines 2-10 (Docket 95, Exhibit 1)
22   31
          Docket 96 (First Declaration of Moi)
     32
          Deposition of Piper O’Neill, Page 86-89 (Docket 95, Exhibit 1)
23   33
          Docket 96 (First Declaration of Moi)
     34
24        Deposition of Dale Chihuly, Page 24, Lines 17-18 (Docket 95, Exhibit 2)
     35
          Docket 83, Exhibit A (Declaration of Schneider)
25   36
          Docket 96 (First Declaration of Moi Exhibit 1 (demand letter))
     37
          Id.
26
     38
       https://www.bizjournals.com/seattle/news/2017/06/02/dale-chihuly-bipolar-struggle-painting-lawsuit-moi.html
     (Docket 95, Exhibit 4)


                                                                              CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 6 of 24                                       2301 North 30th Street
                                                                                             Tacoma, WA 98403
                                                                                    (253) 593-5100 Phone - (253) 593-0380 Fax
 1   themselves publisized the “$21-million” demand as utter ridiculousness. 39 Television reports

 2   were consistent, and humiliating, as published by King 5 News. 40 Under oath, CEO Leslie
 3
     Chihuly initially denied responsibility for the press releases: “It certainly didn’t come from
 4
     us.” 41 When confronted with the actual television coverage during her deposition, Ms. Chihuly
 5
     later admitted making the false statements: “No. I just remember we probably needed to have
 6
     some kind of a response to getting these allegations, and that would have been our response
 7

 8   that I would still stand by.” 42

 9              Via expert witness disclosures dated December 19, 2018, the Chihuly defendants seem

10   to have changed their defense. 43 Now, instead of calling Mr. Moi a liar, the Chihluy defendants
11
     are using art experts, Jim Schnatz and Kate Elliot, to claim that Mr. Moi did contribute to the
12
     artwork, but that his contributions were not significant enough to warrant the assignment of
13
     value. 44 For example, Kate Elliot proclaimed: “Dale’s assistants, who have performed various
14
     roles in the realization of Dale’s artistic vision for his 2-dimensional drawings and paintings,
15

16   are not properly considered collaborators of Dale.” 45 As another example, Jim Schantz

17   proclaimed: “Collectors and others in the art market who purchase Dale’s drawings (and glass)
18   generally understand and appreciate that Dale works with assistants to produce the work.” 46
19

20

21

22   39
          Id.
     40
       https://www.king5.com/article/news/local/lawsuit-chihuly-claimed-sole-credit-for-paintings-created-by-
23   others/281-445280567 (Docket 95, Exhibit 5)
     41
          Deposition of Leslie Chihuly, Page 1-10 (quote from page 8) (Docket 95, Exhibit 3)
24   42
          Id, Pages 59-64 (quote from page 63)
     43
25        Defendant’s Expert Witness Disclosure (Docket 95, Exhibit 6)
     44
          Id.
26   45
          Id.
     46
          Id.


                                                                             CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 7 of 24                                     2301 North 30th Street
                                                                                           Tacoma, WA 98403
                                                                                  (253) 593-5100 Phone - (253) 593-0380 Fax
 1   It should be noted that the opinions of Mr. Schnatz and Ms. Elliot are not consistent with the

 2   law. See 17 U.S.C. 101, 504 (contributions to artwork render participants joint authors).
 3
                When deposed, CEO Leslie Chihuly now claims that Dale Chihuly’s use of assistants
 4
     to create the artwork at issue was no secret, and widely understood: “I think it’s been well
 5
     documented that he works as a team, including with the drawings. So there have been lots
 6
     of photographs, video, everything throughout all of the years I’ve been associated where he
 7

 8   has other team members present when he’s painting and helping do things.” 47 By contrast,

 9   Dale Chihuly testified as follows:

10              Q. Do you have an understanding whether or not your paintings are marketed
                as produced exclusively by you, sir?
11

12              A. Yes, they are. 48

13              In the Chihuly defendants’ recently filed motion for summary judgment, they admitted

14   the same: “Between 1999 and 2015, Moi knew that Chihuly signed, marketed, and offered all
15   of the works as the sole author.” 49 In this regard, an expert retained by Mr. Moi observed that
16
     the general public is unaware that they are purchasing artwork signed, but not always created,
17
     by Dale Chihuly: “MKG has made inquiry’s regarding the authenticity of the Art Property.
18
     Research collected from galleries or specialist dealers confirm that the referenced Art Property
19

20
     or similar artworks with the same creation dates are sold as being solely by Dale Chihuly.”50

21   When asked about this specific topic, potentially deceiving the art purchasers of the world, Mr.

22   Chihuly testified as follows:
23

24
     47
25        Deposition of Leslie Chihuly, Page 19-20 (Docket 95, Exhibit 3)
     48
          Deposition of Dale Chihuly, Page 16, Lines 21-23 (Docket 95, Exhibit 2)
26   49
          Docket No. 90, Page 5 Lines 23-24
     50
          Expert Report of Blades-Lines, Page 1 (Docket 95, Exhibit 7)


                                                                             CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 8 of 24                                       2301 North 30th Street
                                                                                             Tacoma, WA 98403
                                                                                    (253) 593-5100 Phone - (253) 593-0380 Fax
 1              Q. Do you have any concerns that somebody who has a painting signed by you
                on their wall were to find out that you didn’t contribute to it other than you
 2              signature, is that something you consider to be a concern or a problem?
 3              A. I don’t know how they would feel.
 4
                Q. Does it matter to you?
 5
                A. Well, let’s just say I don’t think about it. 51
 6
                According to Mr. Chihuly, “I think the ownership of a piece of art is owned by the
 7
     person that signs it.”52 Of the paintings at issue, Mr. Chihuly has a large volume at his
 8
     warehouse in Tacoma: “Well, it’s more than 1,000.” 53 The value of each piece can fluctuate.
 9

10   Mr. Moi’s expert noted exemplar ranges between $24,000-$44,000 each piece. 54 Chihuly’s

11   warehouse full of property, and the other art work that was already sold for a large profit, and

12   created in part by Mr. Moi, is the subject of this dispute.
13
                                            III.     EVIDENCE RELIED UPON
14
                Mr. Moi relies upon the existing pleadings and filings of records in accord with Fed. R.
15
     Civ. Pro. 10(c) and also the newly filed Second Declaration of Michael Moi and the Second
16
     Declaration of Lincoln C. Beauregard with exhibits.
17

18                  IV.         ARGUMENT: MR. MOI’S JOINT AUTHORSHIP RIGHTS

19              By law, copyright law recognizes Mr. Moi as a joint author and co-owner of the art work
20   at issue. See 17 U.S.C. 101; Ashton-Tate Corp. v. Ross, 916 F.2d 516, 521 (9th Cir. 1990);
21
     Aalmuhammed v. Lee, 202 F.3d 1227 (9th Cir. 2000); Gaiman v. McFarlane, 360 F.3d 644 (7th
22
     Cir. 2004) (recognizing copyright interest by script writer in comic-book characters). Copyright
23

24
     51
25        Deposition of Dale Chihuly, Page 18, Lines 13-23 (Docket 95, Exhibit 2)
     52
          Id, Page 13, Lines 15-16
26   53
          Id, Page 20 Line 15
     54
          Expert Report of Blades-Lines, Page 6-7 (Docket 95, Exhibit 7)


                                                                             CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 9 of 24                                       2301 North 30th Street
                                                                                             Tacoma, WA 98403
                                                                                    (253) 593-5100 Phone - (253) 593-0380 Fax
 1   law does not protect creative ideas; rather it protects the tangible expression of those ideas. Id,

 2   at 658-60. Authorship is generally a question of fact. Del Madera Properties v. Rhodes &
 3
     Gardner, Inc., 820 F.2d 973, 980 (9th Cir. 1987). Authors of joint works are co-owners of the
 4
     copyrights in the work. 17 U.S.C. 201(a). Because Mr. Moi was the co-author of many of the
 5
     pieces, with nominal participation by Mr. Chihuly, he can (and does) claim full ownership as
 6
     to those specific pieces. Ashton v. Tate Corp. v. Ross, 728 F. Supp. 2d 597, 601 (N.D. Cal.
 7

 8   1989), aff’d 916 F.2d 516 (1990). Based upon the law, Mr. Moi is entitled to fair compensation

 9   for his contributions. Id.

10              During the discovery period, the Chihuly defendants disclosed copies of the 6,159
11
     paintings created in the Chihuly portfolio. 55 In order to determine which works Mr. Moi
12
     created, he reviewed each image. 56 As a result of Mr. Moi’s review, he was able to identify
13
     285 57 paintings/drawings that he created, or helped create, in the manner described under oath. 58
14
     Those paintings and drawings are also inventoried in the expert report of Barbara Blades-Lines,
15

16   ISA-Am dated December 14, 2018.59 Based upon Mr. Moi’s participation in the creation of the

17   art work, he can say with a reasonable degree of certainty that he, more likely than not,
18   participated individually and/or as a team in the creation of each piece identified. 60 Mr. Moi
19
     could be even more certain if Mr. Chihuly and Mr. O’Neill produced their calendars to further
20

21

22
     55
23      See e.g. Docket 92.1, Pages 183-301(Exhibits to Rava Declaration); see also Exhibit 2 to Deposition of Moi;
     Deposition of Moi, Pages 198-204 & Exhibit 2 to Declaration of Moi (Second Declaration of Beauregard)
     56
24        Docket 92.1, Pages 23-32 (Exhibits to Rava Declaration)
     57
       Originally Moi identified “286” pieces of art but recognized that he was in error as to one (1) piece when
25   deposed.
     58
          Id.
26   59
          Docket No. 96, Exhibit 7 (First Declaration of Moi)
     60
          Deposition of Moi, Pages 198-204 & Exhibit 2 to Declaration of Moi (Second Declaration of Beauregard)


                                                                            CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 10 of 24                                  2301 North 30th Street
                                                                                         Tacoma, WA 98403
                                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
 1   cross-reference, which they have not done. 61 Beyond that, Mr. Moi never indicated that he

 2   could not identify the work or his contributions, as claimed in the moving brief by the Chihuly
 3
     defendants. 62 Ms. Blades inventoried the value of Mr. Moi’s work at $6,864,000-$9,609,000 –
 4
     less than 4% of the total portfolio. 63
 5
                A “joint work” requires each author to make “an independently copyrightable
 6
     contribution.” Richlin v. Metro-Goldwyn-Mayer Pictures, Inc., 531 F.3d 962, 968 (9Th Cir.
 7

 8   2008). The art work at issue are not just copies of other Chihuly paintings, i.e. derivative

 9   works. 64 For every piece of art that Mr. Moi assisted and/or created, he was engaged in artistic

10   expression using his own artistic judgment. 65 Ms. O’Neill, a trained artist, felt the same way
11
     as Mr. Moi about her contributions to the other “indistinguishable” works of art:
12

13

14

15

16

17

18

19

20

21

22

23
     61
24      Any equivocation as to my testimony was in the form of assertions me indicating that with more assistance from
     Mr. Chihuly and Mr. O’Neill any and all doubt about the art that I assisted in creating could be eliminated.
     62
25        Docket 90, Pages 9-12 (Defendants’ MSJ)
     63
          Docket No. 96, Exhibit 7 (First Declaration of Moi)
26   64
          Docket 104: Second Declaration of Moi, Paragraph 4
     65
          Id.


                                                                            CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 11 of 24                                   2301 North 30th Street
                                                                                          Tacoma, WA 98403
                                                                                 (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2

 3

 4

 5
                                                                                                66
 6

 7   Mr. Moi described the process used by the group of assistants to create the “indistinguishable”
 8
     pieces of art:
 9
               The methods that we utilized were varied, but generally took a similar pattern –
10             at least when Mr. Chihuly participated. Working just a few steps ahead of Mr.
               Chihuly, Mr. O’Neill and myself would begin to “mop out” the background
11             colors. Mr. Chihuly would follow on our heels with dots, drips, and lines of his
               own. Once completed, Mr. Chihuly and Mr. O’Neill would add additional fine
12
               touches: lip wraps, body wraps, reeds, or other abstract forms. The final step
13             was the placement of Mr. Chihuly’s signature on the art work. Sometimes Mr.
               Chihuly signed himself. On other occasions, Mr. O’Neill signed for Mr. Chihuly
14             – because Mr. Chihuly was not always present during the creation. 67
15             In the moving brief, the Chihuly defendants are asking the Court to disregard the
16
     testimony of Mr. Moi and Ms. O’Neill and declare, as a matter of law, that the creation of “the
17
     backgrounds” and other fine touches of the following paintings is not a form of artistic
18
     expression:
19

20

21

22

23

24

25

26   66
          Deposition of Piper O’Neill, Page 49 Lines 1-18
     67
          Docket 104: Second Declaration of Moi, Paragraph 3


                                                                   CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 12 of 24                          2301 North 30th Street
                                                                                 Tacoma, WA 98403
                                                                        (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2

 3

 4

 5

 6

 7
                                                                                                          68
 8

 9

10

11

12

13

14

15

16                                                                                                         69

17
                At times, Mr. Moi did channel some of what he learned from Mr. Chihuly. 70 But at no
18
     time was Mr. Moi simply copying other art work that had already been created. 71 Mr. Moi
19

20   actually taught Piper O’Neill how to use the blow torch for the Burn Series: “He taught me

21   how to use a blowtorch.” 72 Mr. Moi’s art expert witness, Erin J. Thompson, PhD, agrees that

22   his work is properly considered artistic expression: “Moi’s contributions were of the nature in
23

24   68
          Docket 92-1, Page 185 (Exhibit 2 to Declaration of Rava)
     69
25        Docket 92-1, Page 187 (Exhibit 2 to Declaration of Rava)
     70
          Id.
26   71
          Id.
     72
          Id, Page 84, Line 4


                                                                     CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 13 of 24                          2301 North 30th Street
                                                                                 Tacoma, WA 98403
                                                                        (253) 593-5100 Phone - (253) 593-0380 Fax
 1   the artistic community are considered inseparable, symbiotic, and codependent parts of the

 2   artwork’s creation that were combined into a single final product.” 73 Dr. Thompson rendered
 3
     this opinion premised upon the evidentiary record primarily in the form of Mr. Moi testimony
 4
     about having been a co-author of each piece of art. 74 Mr. Moi was of the understanding that
 5
     along with Mr. Chihuly, they had been working as a team. 75
 6
                On the topic of superintendent control, this case is unlike case law relied upon the
 7

 8   Chihuly defendants such as Thomson v. Larson, 147 F.3d 195 (2nd Cir. 1998). In Thomson the

 9   plaintiff offered nominal contributions in relation to the alleged joint work. Id. CEO Leslie

10   Chihuly testified that it is widely understood that the paintings are held out as joint creations
11
     by Dale Chihuly along with assistants. 76 In this case, Mr. Moi created entire lines of art work
12
     which often were signed by Billy O’Neill emulating Dale Chihuly’s signature. 77 Mr. Chihuly
13
     allegedly has “no recollection” of the events, and therefore cannot dispute them. 78 In the
14
     moving brief, the Chihuly defendants admit that “Chihuly’s contemporaneous engagement
15

16   can, at time, vary, — depending largely upon his help…” 79 Ms. O’Neill observed her

17   husband, Billy, and Mr. Moi creating the artwork together: “I believe it was sometime in 2014,
18   and it was evening. And I wasn’t painting. I just remember I went to the studio to drop food
19
     off for Billy, and they were painting. He and Micheal were painting.” 80 Mr. Moi describes
20

21

22
     73
          Docket No. 96, Exhibit 7 (Expert Report of Thompson)
23   74
          Id.
     75
          Docket 104: Second Declaration of Moi, Paragraph 6
24   76
          Deposition of Leslie Chihuly, Page 19-20 (Docket 95, Exhibit 3)
     77
25        Docket 104: Second Declaration of Moi, Paragraph 5
     78
          Docket 90, Page 5 Line 7 (Defendants’ MSJ)
26   79
          Docket 90, Page 3 Lines 22-4 (Defendants’ MSJ)
     80
          Deposition of Piper O’Neill, Page 10, Lines 7-10 (Exhibit 1 to First Declaration of Beauregard)


                                                                               CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 14 of 24                                      2301 North 30th Street
                                                                                             Tacoma, WA 98403
                                                                                    (253) 593-5100 Phone - (253) 593-0380 Fax
 1   having co-created many/most of the paintings when Mr. Chihuly was not even present. 81

 2   Moreover, Mr. Moi reserves the right to seek a “copyright” interest in the art work if he is not
 3
     deemed a “joint author” at trial. See e.g. Aalmuhammed, 202 F.3d 1227.
 4
                Mr. Moi’s evidence proves all of the elements of a joint authorship claim. Compare
 5
     Ford v. Ray, 130 F. Supp. 3d 1358, 1362 (W.D. Wash. 2015)(J. Lasnik). This case is not
 6
     analogous to David Ford coming up with a few beats which Sir-Mix-A-Lot then used to create
 7

 8   the fantastic hit songs. 82 If Mr. Ford was revealed as the sole author of Baby-Got-Back, this

 9   Court undoubtedly would have ruled differently. Id. By contrast, Mr. Moi exercised artistic

10   control over each piece of artwork. 83 Furthermore, according to CEO Leslie Chihuly it is
11
     widely understood that the paintings are created in collaboration with the assistants. 84 Second,
12
     Mr. Moi testifies that Mr. Chihuly extended express assurances that they were working as team
13
     in order to share the profits. 85 Third, the evidence of record, including the expert testimony of
14
     Dr. Thompson, established a broad audience appeal as an extension of both men’s contribution.
15

16   Specifically, Dr. Thompson’s investigation identified that multiple dealers have pieces of art

17   which were created by Moi and are being marketed for tens of thousands of dollars:
18

19

20

21

22

23

24   81
          Docket 104: Second Declaration of Moi, Paragraph 3
     82
25        Admittedly, Baby-Got-Back is a rump shaking masterpiece by one of Seattle’s finest rappers.
     83
          Docket 104: Second Declaration of Moi, Paragraph 6
26   84
          Deposition of Leslie Chihuly, Page 19-20 (Docket 95, Exhibit 3)
     85
          Docket 104: Second Declaration of Moi, Generally


                                                                             CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 15 of 24                                    2301 North 30th Street
                                                                                           Tacoma, WA 98403
                                                                                  (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2

 3

 4

 5

 6

 7

 8

 9
                                                                                                             86
10

11   Based upon this evidence, the extent to which Mr. Moi acquired an ownership interest in the

12   286 pieces of art at issue is a question of fact. See Fed. R. Civ. Pro. 56.

13               V.         ARGUMENT: JOINT AUTHORSHIP RIGHTS – STATUTE OF
                                          LIMITATIONS
14
                According to 17 U.S.C. 106A(d)(1), Mr. Moi’s rights to the ownership interest in the
15

16   paintings is his entire lifetime. 87 Moreover, for years, Mr. Chihuly assured Mr. Moi that they

17   were co-owners of the paintings. 88 Mr. Chihuly did not actually sign all of the paintings. 89
18   And when Mr. Chihuly did sign, it was with the understanding that Mr. Moi was a co-author,
19
     and not any form of contemporaneous repudiation as alleged by the Chihuly defendants. 90 CEO
20
     Leslie Chihuly testified that the co-authorship with assistants is publicly acknowledged. 91 Not
21

22
     86
          Docket No. 96, Exhibit 7 (Expert Report of Thompson, Pages 25-31)
23   87
       17 U.S.C. 106A (d) Duration of rights.--(1) With respect to works of visual art created on or after the effective
     date set forth in section 610(a) of the Visual Artists Rights Act of 1990, the rights conferred by subsection (a) shall
24
     endure for a term consisting of the life of the author.
     88
25        Docket 104: Second Declaration of Moi, Paragraph 6
     89
          Id, Paragraph 3
26   90
          Id, Paragraph 6
     91
          Deposition of Leslie Chihuly, Page 19-20 (Docket 95, Exhibit 3)


                                                                                CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 16 of 24                                       2301 North 30th Street
                                                                                              Tacoma, WA 98403
                                                                                     (253) 593-5100 Phone - (253) 593-0380 Fax
 1   until a conversation that occurred on December 26, 2016 with a mutual Dale Chihuly

 2   acquaintance, Victor Humeniuk, Mr. Moi believed his ownership interest in the warehouse full
 3
     of paintings was safe and not in dispute. 92 Mr. Moi was of the understanding that the Chihuly
 4
     defendants had compensated Mr. O’Neill, Ms. O’Neill, and Mr. Villarreal millions of dollars.93
 5
     It would be fundamentally unfair for the other assistants to receive millions in payouts for the
 6
     indistinguishably different painting, and for Mr. Moi to receive nothing — except public
 7

 8   ridicule and slander. 94

 9              The statute of limitations for copyright infringement is three (3) years from the date the

10   claim accrued. See 17 U.S.C. 507(b). “A cause of action for infringement accrues when one
11
     has knowledge of a violation or is chargeable with such knowledge.” Roley v. New York World
12
     Pictures, Ltd. 19 F.3d 479 (9th Cir. 1994). After the conversation with Mr. Humeniuk on
13
     December 26, 2016, Mr. Moi retained legal counsel and demanded compensation. 95 Thereafter,
14
     the Chihuly defendants repudiated Mr. Moi’s ownership, including publicly trashing and
15

16   defaming him:

17

18

19

20

21

22

23

24
     92
25        Docket 104: Second Declaration of Moi, Paragraphs 6-9
     93
          Id.
26   94
          Id.
     95
          Docket 96 (First Declaration of Michael Moi)


                                                                      CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 17 of 24                            2301 North 30th Street
                                                                                   Tacoma, WA 98403
                                                                          (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2

 3

 4

 5

 6

 7

 8
                                                                                                           96
 9

10   Mr. Moi timely filed this lawsuit, well within three (3) years of repudiation, against the Chihuly

11   defendants. 97 For these reasons, the Chihuly defendants’ statute of limitations argument fails.
12                            VI.     ARGUMENT: MR. MOI’S VARA CLAIMS
13
                For the reasons articulated in relation to Mr. Moi’s joint-works claims, the Chihuly
14
     defendants’ arguments related to the VARA claims also fail.
15
                  VII.    ARGUMENT: MR. MOI’S PROMISORY ESTOPPEL CLAIM
16

17
                Mr. Moi relied upon Mr. Chihuly’s promises of compensation and promises that

18   Chihuly Studio had kept a record of all the joint works in exchange for years of participation

19   painting sessions. 98       Ms. O’Neill confirmed receiving similar overtures and promises of
20
     compensation for her work.
21

22

23

24

25
     96
          Id.
26   97
          Docket No. 1: Complaint for Damages
     98
          Docket 90, Page 7 Line 9-10 (Defendants’ MSJ citing Moi Deposition, Page 17-19)


                                                                           CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 18 of 24                                  2301 North 30th Street
                                                                                         Tacoma, WA 98403
                                                                                (253) 593-5100 Phone - (253) 593-0380 Fax
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                                                                                      99
13

14               Based upon Mr. Chihuly’s promises, Mr. Moi did not deem it necessary to reduce their
15
     agreement to writing or to keep an independent log of the paintings that he created. 100 To obtain
16
     recovery in promissory estoppel, plaintiff must establish
17
                 “(1) [a] promise which (2) the promisor should reasonably expect to cause the
18               promisee to change his position and (3) which does cause the promisee to change
                 his position (4) justifiably relying upon the promise, in such a manner that (5)
19
                 injustice can be avoided only by enforcement of the promise.”
20
     Klinke v. Famous Recipe Fried Chicken, Inc., 94 Wash.2d 255, 259 n. 2, 616 P.2d 644
21
     (1980) (quoting Corbit v. J.I. Case Co., 70 Wash.2d 522, 539, 424 P.2d 290
22
     (1967)); see Restatement (Second) of Contracts § 90 (1981). Promissory estoppel requires the
23

24
     existence of a promise. Klinke, 94 Wash.2d at 259, 616 P.2d 644; Restatement (Second) of

25

26   99
          Deposition of Piper O’Neill, Page 86-89 (Docket 95, Exhibit 1)
     100
           Id.


                                                                           CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 19 of 24                                2301 North 30th Street
                                                                                       Tacoma, WA 98403
                                                                              (253) 593-5100 Phone - (253) 593-0380 Fax
 1   Contracts § 90. A promise is “a manifestation of intention to act or refrain from acting in a

 2   specified way, so made as to justify a promisee in understanding that a commitment has been
 3
     made.” Restatement (Second) of Contracts § 2(1); see § 90 cmt. a (referring to promise
 4
     definition in § 2). Each element of the claim is soundly satisfied.
 5
                 None of the Chihuly defendants’ arguments are dispositive. Mr. Chihuly promise to
 6
     Mr. Moi is not “impermissibly vague” 101 as a matter of law. None of the unpublished case law
 7

 8   cited by the Chihuly defendants is analogous. Mr. Chihuly’s promises were repeated over a

 9   period of years. 102 Mr. Moi reasonably interpreted Mr. Chihuly’s related assertions as promises

10   of compensation. 103 There is nothing “impressively vague” about promising to pay someone
11
     for their work, and then not doing so. 104
12
                 The fact that Mr. Chihuly’s promise was a “statement of future intent” 105 is not a viable
13
     defense. In the case law relied upon by the Chihuly defendants, Meissner v. Simpson Timber
14
     Co., 69 Wn.2d 949, 421 p.2d 674 (1966), the Court noted that the defending party had only
15

16   stated an “intent” to make compensation, but not a promise. Id. Here, on this factual record, a

17   jury is likely to find that, as with Piper O’Neill, Mr. Chihuly’s assertions were properly
18   understood as promises of compensation to Mr. Moi. 106 Mr. Chihuly made Ms. O’Neill the
19
     same promises. 107 Ms. O’Neill was eventually compensated for her work. 108 This common
20

21

22
     101
           Docket 90, Page 21 Line 14 (Defendants’ MSJ)
23   102
           Docket 104: Second Declaration of Moi, Paragraphs 6-9
     103
           Id.
24   104
           Id.
     105
25         Docket 90, Page 22 Line 7 (Defendants’ MSJ)
     106
           Docket 104: Second Declaration of Moi
26   107
           Deposition of Piper O’Neill, Page 86-89 (Docket 95, Exhibit 1)
     108
           Docket 104: Second Declaration of Moi


                                                                            CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 20 of 24                                 2301 North 30th Street
                                                                                        Tacoma, WA 98403
                                                                               (253) 593-5100 Phone - (253) 593-0380 Fax
 1   law truth is further fortified by the fact that the federal law bestows an ownership interest upon

 2   Mr. Moi. See 17 U.S.C 101.
 3
                The “statute of frauds” 109 is not a viable defense. The statute of Frauds provision,
 4
     requiring performance of the alleged oral agreement within one year of the making of the
 5
     agreement, does not apply to an oral partnership which is for an indefinite length of time and
 6
     terminable at will. Duckworth v. Langland, 95 Wash.App. 1, 988 P.2d 967, review denied 138
 7

 8   Wash.2d 1002, 984 P.2d 1033. The statute of frauds does not apply to void an oral contract

 9   which has been fully performed by one of the parties. Rutcosky v. Tracy, 89 Wash.2d 606, 574

10   P.2d 382 (1978), certiorari denied 99 S.Ct. 317, 439 U.S. 930, 58 L.Ed.2d 323. Recovery in
11
     quantum meruit, valued under terms of agreement, will be allowed for work already performed
12
     under oral services agreement which is void under statute of frauds. French v. Sabey Corp.
13
     (1997) 85 Wash.App. 164, 931 P.2d 204, review granted 132 Wash.2d 1006, 940 P.2d 654,
14
     affirmed 134 Wash.2d 547, 951 P.2d 260.
15

16              Additionally, the express terms of the statute of frauds do not require a written

17   agreement to memorialize Mr. Moi and Mr. Chihuly’s understanding. See RCW 19.36.010.
18   Mr. Moi could have been paid within one (1) year. Id. Mr. Moi’s claim had nothing to do with
19
     answering for Mr. Chihuly’s debts. Id. This case has nothing to do with documenting a
20
     marriage. Id. There are no issues relation to probate matters. Real estate is not at issue. Id. It
21
     should be noted that under the federal law, Mr. Moi has an ownership interest in the paintings
22

23   irrespective of any contract. 17 U.S.C. 101. In this way, Mr. Moi’s common law claims, when

24   brought in conjunction with the federal claims, are not subject to the statute of frauds. Id.

25

26
     109
           Docket 90, Page 20 Line 4 (Defendants’ MSJ)


                                                                   CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 21 of 24                         2301 North 30th Street
                                                                                Tacoma, WA 98403
                                                                       (253) 593-5100 Phone - (253) 593-0380 Fax
 1               Overall, this is a classic case of promissory estoppel because Mr. Moi did make a

 2   “detrimental change his position” 110 in the form of relying upon Mr. Chihuly promises in
 3
     exchange for his time and effort and also in dependence upon Chihuly Studio’s purportedly
 4
     keeping an inventory of his work. 111 Mr. Chihuly made Mr. Moi a promise and then reneged
 5
     on it. 112 What’s worse is that the Chihuly defendants added insult to injury by publicly trashing
 6
     and defaming Mr. Moi in order to conceal what Dr. Thompson describes as potentially civil
 7

 8   and criminal RICO violations just to turn a huge profit. 113 At trial, the evidence will prove that

 9   the Chihuly defendants acted without honor and in order to fuel their greed. 114

10               VIII. MR. MOI IS ENTITLED TO SOME FORM OF COMPENSATION
11
                 On Page 23 of the moving brief, the Chihuly defendants argue that Mr. Moi is entitled
12
     to some form of compensation. Mr. Moi agrees. Even if every other argument fails, Mr. Moi
13
     is entitled to compensation premised upon (1) the principles annunciated in the Chihuly
14
     defendants’ moving brief, (2) for the copyrightable portions of the paintings, or (3) under
15

16   principles of equity under the common law.

17                                             IX.       CONCLUSION
18               The only other assistant deposed thus far, Piper O’Neill, witnessed Mr. Moi in the act
19
     of creating some of the paintings at issue. Mr. Moi inventoried the 285 paintings that he created
20
     by a careful review of each piece. In an effort to be honest and precise, Mr. Moi asserted that
21
     with the benefit of Mr. Chihuly and Mr. O’Neill’s calendars, if they exist, it might be possible
22

23

24   110
           Docket 90, Page 23 Line 4 (Defendants’ MSJ)
     111
25         Docket 104: Second Declaration of Moi
     112
           Id.
26   113
           Docket No. 96, Exhibit 7 (Expert Report of Thompson, Page 2)
     114
           Id.


                                                                          CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 22 of 24                               2301 North 30th Street
                                                                                      Tacoma, WA 98403
                                                                             (253) 593-5100 Phone - (253) 593-0380 Fax
 1   to be certain, with no doubts. However, on this evidentiary record, Mr. Moi is certain that,

 2   more likely than not, he created the 285 pieces that he identified. When deposed, Mr. Moi
 3
     admitted that he had mixed up one (1) piece of art, thereby reducing the total from 286-285.
 4
     For each work, Mr. Moi did use the skills that he learned, in part, from Mr. Chihuly. However,
 5
     each piece of art work is a stand-alone piece of are and not just a replication of that which
 6
     already exists. Some of the art lines were the primary creations of Mr. Moi. The Chihuly
 7

 8   defendants compensated the other assistants millions of dollars for their contributions to the

 9   paintings. Mr. Moi is similarly situated, and also deserves millions of dollars in compensation

10   too. The Chihuly defendants’ defense of this lawsuit has been vicious, and inconsistent. It
11
     should not have been necessary to publicly trash and defame Mr. Moi absent a motivation to
12
     cover up wrongdoing. Mr. Moi is an honest man who is seeking nothing more than his fair
13
     compensation under the law. Based upon the evidence of record, the Chihuly defendants’
14
     motion for summary judgment should be denied in entirety.
15

16

17          DATED this 12th day of February, 2019.
18                                        CONNELLY LAW OFFICES, PLLC
19
                                                Lincoln Beauregard
20                                        By__________________________________
                                             Lincoln C. Beauregard, WSBA No. 32878
21                                           Evan T. Fuller, WSBA No. 48024
22
                                             Attorneys for Plaintiff

23

24

25

26




                                                                 CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 23 of 24                       2301 North 30th Street
                                                                              Tacoma, WA 98403
                                                                     (253) 593-5100 Phone - (253) 593-0380 Fax
 1                                      CERTIFICATE OF SERVICE

 2           The undersigned hereby certifies under penalty of perjury under the laws of the State of
     Washington, that on the date noted below, a true and correct copy of the foregoing was delivered
 3
     and/or transmitted in the manner(s) noted below:
 4
                                                              [ ] Via Legal Messenger
 5     Harry H. Schneider, Jr., WSBA No. 9404                 [X] Via Email
       Susan E. Foster, WSBA No. 18030                        [ ] Via Facsimile
 6     Williams C. Rava, WSBA No. 29948                       [ ] Via U.S. Mail
       1201 Third Avenue, Suite 4900
 7
       Seattle, Washington 98101-3099
 8     hschneider@perkinscoie.com
       sfoster@perkinscoie.com
 9     wrava@perkinscoie.com
10

11
                DATED this 12th day of February, 2018.
12

13

14
                                                  CONNELLY LAW OFFICES, PLLC
15
                                                        Marla H. Folsom
16                                                By_____________________________
                                                        Marla H. Folsom, Paralegal
17

18

19

20

21

22

23

24

25

26




                                                                 CONNELLY LAW OFFICES, PLLC
     PLTF MOI’S RESPONSE TO DEFENDANTS’ MSJ - 24 of 24                        2301 North 30th Street
                                                                               Tacoma, WA 98403
                                                                      (253) 593-5100 Phone - (253) 593-0380 Fax
